DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.

Claim Status
	Claims 9-20 are withdrawn.
	Claim 7 is cancelled.
	Claims 1-6, and 8 are examined as follows.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claim 1, claim limitation “an input device that receives an input” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “receives input” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0036 of the specification states: The one or more input devices 108 can be computer devices used in conjunction with a processor (e.g., processor 122).  Example, input devices 108 include, but are not limited to: a personal computer, a desktop computer, a smart phone, a mobile device, a computer tablet, a laptop, a keyboard, a mouse, a touch screen, a combination thereof, and the like.
	For examination purposes, an input device is construed as a personal computer, a desktop computer, a smart phone, a mobile device, a computer tablet, a laptop, a keyboard, a mouse, a touch screen, a combination thereof, and the like.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

Regarding claim 1, the claim(s) contains subject matter “wherein the one or more input settings implemented by the oven system during baking comprises a quenching process and type of fluid for the quenching process” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, paragraph 0037 of the specification states that “Example baking parameters can include, but are not limited to: temperature of the oven, duration of the bake, humidity of the oven during the bake, variations in temperature during the bake, whether a quenching process is conducted subsequent to the bake, material details regarding any subsequent quenching process (e.g., a type of coolant used), pressure, flow rate, one or more proportional-integral-derivative (PID) controls, a combination thereof, and/or the like”, but the specification does not explicitly discloses wherein the one or more input settings implemented by the oven system during baking comprises a quenching process and type of fluid for the quenching process. In other words, the specification discloses the quenching process is conducted subsequent to the bake, but not during the bake.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1, and 8, the terms "a processor, and a controller" are not definite. In particular, the processor and the controller as defined in the specification both are used for processing and executing baking information, therefore, either the processor or the controller is able to be claimed in the claim/the same oven system, however, in claim 1 is intended to claim a processor, and in claim 8 is intended to claim a controller as two different elements in the same oven system. In other words, it is unclear whether the processor and the controller are located within the same oven or different oven. For examination purposes, based on Fig. 1, the controller is construed as locating in a different oven with the oven of the processor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160327281 A1 to Bhogal et al. (“Bhogal”), in view of US 2836498 A to Fennema (“Fennema”).

Regarding claim 1, Bhogal discloses, an oven system (see oven 100 in Fig. 10 and Fig. 23), comprising:
an input device (see user interface unit 800 or user device 30) that receives input an input final characteristic of an item after baking (see golden brown in Fig. 21), one or more input characteristics of the item prior to baking (see image S210 in Fig. 21, and disclosed in para 0105 “extracting foodstuff features from the image S210 can include: segmenting the image into a foreground and a background S211, and extracting foodstuff features from the foreground S213.  In some embodiments, image segmentation into the foreground and background can be streamlined by providing a known, constant-color background (e.g., black, white, etc.)”), and one or more input settings implemented by the oven system during baking (see cookie recipe in Fig. 21, and disclosed in para 0054 “The processing system 500 of the oven 100 functions to record sensor measurements, process sensor measurements, control communication between the oven 100 and secondary system (e.g., remote system, user device, etc.), control oven component operation based on recipe instructions, and/or control oven component operation based on user input received at the user interface unit”);
a memory that stores computer executable components (disclosed in para 0055 “The processing system 500 can additionally include one or more pieces of computer memory (e.g., non-volatile memory, such as RAM or Flash; volatile memory, etc.) that functions to store: a set of recipes for each of a plurality of food classes, image processing modules (e.g., one or more: segmentation 
modules, identification modules, pixel-to-physical area maps, etc.), foodstuff analysis modules (e.g., time-to-finish estimation modules, cooking element control instruction adjustment modules, etc.), user preferences, foodstuff 10 history, or any other suitable data.  The data stored by the computer memory can be static, updated by the processing system 500 (e.g., in response to receipt of updated data from the remote computing system), or otherwise changed at any other suitable frequency”);
a processor (see the processing system 500 in Fig. 9), operably coupled to the memory (see para, and that executes the computer executable components stored in the memory0055 cited above), wherein the computer executable components comprise:
a database management component that stores records of bakes previously completed by the oven system (disclosed in para 0088 “The recipes can be stored in a database, wherein the database can be stored by the remote system, oven, user device, or any other suitable computing system”), and determines whether one or more records of previous bakes comprise one or more characteristics of the item prior to baking and one or more settings implemented by the oven system during baking that are the same as the one or more input characteristics of the item prior to baking and the one or more input settings implemented by the oven system during baking (disclosed in para 0085“The method can additionally function to automatically identify the foodstuff within the cavity based on the sensor measurements (e.g., image, weight, temperature, etc.)” and para 0088 “the user can select a new target foodstuff parameter (e.g., "browner") for the foodstuff currently cooking in-situ, the system can automatically determine a set of target oven operation parameters to achieve the target foodstuff parameter (e.g., increase power the top heating elements, increase fan speed), and the oven can be automatically controlled to meet the set of target oven operation parameters.  The set of target oven operation parameters can be determined based on the cooking history for the in-situ foodstuff, based on a cooking response profile for the foodstuff (e.g., determined from the cooking history and/or response for similar foodstuff from other ovens), or otherwise determined”); and
an oven recommendation component that generates one or more recommendations based on the database management component determining that one or more records of previous bakes comprise one or more characteristics of the item prior to baking which are the same as the one or more input characteristics of the item prior to baking (cookies) and one or more settings implemented by the oven system during baking which are not the same as the one or more input settings implemented by the oven system during baking (browner) and shares the one or more recommendations with the input device (disclosed in para 0085“The method can additionally function to automatically identify the foodstuff within the cavity based on the sensor measurements (e.g., image, weight, temperature, etc.), and automatically suggest cooking instructions for, or automatically cook the foodstuff, based on the foodstuff identity.  The method can additionally function to stream images of the foodstuff (e.g., of foodstuff cooking in-situ) to the user device or other endpoint during the cooking process”).
However, Bohgal does not explicitly disclose, wherein the one or more input settings implemented by the oven system during baking comprises a quenching process and type of fluid for the quenching process.
Nonetheless Fennema teaches, a process of baking a pie as seen in Fig. 6 and disclosed in Col. 6 lines 18-34, a pie tin is first inserted into the oven 27 to be baked until substantially dry, and then the formation of the hardened material-confining crust 29 is carried out by directing a fine spray of water as indicated at 30 in Fig. 6 onto the top of the filling material 28, wherein the spray of water added moistens the top of the filling material and defines a wetted stratum, the sugar adjacent the top of the filling material is at least partially dissolved so as to intimately contact other ingredients of the filling material and the peripheral edge portion of the lower pie crust 26, after the top of the filling material is wetted, the pie 25 is dried in any moaner which does not cause browning of the pie crust, and it has been found to be satisfactory to place the pie in a vacuum dryer 31 having approximately twenty-eight inches of vacuum and to heat the pie to approximately one hundred forty degrees Fahrenheit until the top surface of the filling material is dry, and this has been found to take approximately three hours.
It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (post AIA ) to modify the one or more input settings implemented by the oven system of Bohgal wherein the one or more input settings implemented by the oven system during baking comprises a quenching process and type of fluid for the quenching process/spraying water process as taught and/or suggested by Fennema in order to add moistens to the baking materials as needed for the formation of hardened/quenched the baking material as disclosed in Col. 6 lines 18-34 by Fennema. 

Regarding claim 2, Bhogal discloses, wherein the oven recommendation component generates the one or more recommendations based on determining that one or more records which comprise the same one or more characteristics of the item prior to baking as the one or more input characteristics of the item prior to baking also comprise one or more settings implemented by the oven system during baking, wherein the difference between the one or more settings implemented by the oven system during baking and the one or more input settings implemented by the oven during baking is less than or equal to a threshold (disclosed in para 0085 “For example, instead of baking prime rib at a substantially constant low temperature, the oven enables the prime rib to be cycled through high and low temperatures throughout its cooking period.  In another example, the oven can dynamically determine that there is more foodstuff mass to the right of the cavity than the left (e.g., based on the weight sensors), and increase heat output from the right heating elements relative to the left heating elements” and para 0088 “the user can select a new target foodstuff parameter (e.g., "browner") for the foodstuff currently cooking in-situ, the system can automatically determine a set of target oven operation parameters to achieve the target foodstuff parameter (e.g., increase power the top heating elements, increase fan speed), and the oven can be automatically controlled to meet the set of target oven operation parameters.  The set of target oven operation parameters can be determined based on the cooking history for the in-situ foodstuff, based on a cooking response profile for the foodstuff (e.g., determined from the cooking history and/or response for similar foodstuff from other ovens), or otherwise determined”).

Regarding claim 3, Bhogal discloses, wherein the oven recommendation component generates the one or more recommendations based on determining that one or more records of previous bakes comprise one or more characteristics of the item prior to baking which are the same as the one or more input characteristics of the item prior to baking and one or more settings implemented by the oven system during baking which are the same as the one or more input settings implemented by the oven system during baking (disclosed in para 0150 “The stored cooking parameters recorded from the primary user's oven can subsequently be used to generate 
and/or control a secondary user's oven when the secondary user indicates that they are preparing the same or a related recipe.  When the secondary user prepares a related recipe (e.g., where there are cooking parameter differences), the differences and/or similarities between the primary user's recipe and the secondary user's recipe can be stored in association with the file.”)

Regarding claim 4, Bhogal discloses, wherein the oven recommendation component generates the one or more recommendations based on determining that one or more records of previous bakes comprise one or more characteristics of the item prior to baking which are the same as the one or more input characteristics of the item prior to baking (prime rib/cookies), a first setting implemented by the oven system during baking which is the same as a first input setting of the one or more input settings implemented by the oven system during baking (target characteristics), and a second setting implemented by the oven system during baking which is not the same as a second input setting of the one or more input settings implemented (different weight/different temperature/browner) by the oven system during baking (disclosed in para 0085 “For example, instead of baking prime rib at a substantially constant low temperature, the oven enables the prime rib to be cycled through high and low temperatures throughout its cooking period.  In another example, the oven can dynamically determine that there is more foodstuff mass to the right of the cavity than the left (e.g., based on the weight sensors), and increase heat output from the right heating elements relative to the left heating elements” and para 0088 “the user can select a new target foodstuff parameter (e.g., "browner") for the foodstuff currently cooking in-situ, the system can automatically determine a set of target oven operation parameters to achieve the target foodstuff parameter (e.g., increase power the top heating elements, increase fan speed), and the oven can be automatically controlled to meet the set of target oven operation parameters.  The set of target oven operation parameters can be determined based on the cooking history for the in-situ foodstuff, based on a cooking response profile for the foodstuff (e.g., determined from the cooking history and/or response for similar foodstuff from other ovens), or otherwise determined”).

Regarding claim 5, Bhogal discloses, further comprising: an oven sensor (see sensors 700) that determines the one or more input characteristic of the item prior to baking and provides the one or more input characteristic of the item prior to baking to the input device (disclosed in para 0058 “The sensors 700 can include optical sensor 710 (e.g., image sensors, light sensors, etc.), audio sensors, temperature sensors, volatile compound sensors, weight sensors, humidity sensors, depth sensors, location sensors, inertial sensors (e.g., accelerators, gyroscope, magnetometer, etc.), impedance sensors (e.g., to measure bio-impedance of foodstuff), hygrometers, insertion temperature sensors (e.g., probes), cooking cavity 200 temperature sensors, timers, gas analyzers, pressure sensors, flow sensors, door sensors (e.g., a switch coupled to the door, etc.), power sensors (e.g., Hall effect sensors), or any other suitable sensor”).

Regarding claim 6, Bhogal discloses,  wherein the oven sensor is selected from a group consisting of a camera, a laser, a scale and a thermometer (disclosed in para 0058 “The sensors 700 can include optical sensor 710 (e.g., image sensors, light sensors, etc.), audio sensors, temperature sensors, volatile compound sensors, weight sensors, humidity sensors, depth sensors, location sensors, inertial sensors (e.g., accelerators, gyroscope, magnetometer, etc.), impedance sensors (e.g., to measure bio-impedance of foodstuff), hygrometers, insertion temperature sensors (e.g., probes), cooking cavity 200 temperature sensors, timers, gas analyzers, pressure sensors, flow sensors, door sensors (e.g., a switch coupled to the door, etc.), power sensors (e.g., Hall effect sensors), or any other suitable sensor”).

Regarding claim 8, Bhogal discloses, wherein the input device (see user device 30 in Fig. 26) further transmits the one or more recommendations to a controller located within an oven (see secondary oven 100’ in Fig. 26, wherein the secondary oven 100’ inherently has a controller to receive, and process the data to control the baking/cooking process of the secondary oven 100’) of the oven system (see Fig. 26) that configures a setting of the oven based on the input final characteristic of the item after baking (see Fig. 26 and para 0131, and 0132).

Response to Amendment
The amendment of 06/15/2022 is acknowledged. 

Response to Arguments
Applicant’s arguments file on 06/15/2022 have been considered.
The rejections of claims 1 and 8 under 112(b) are maintained since the new amendments still render the claims indefinite. In particular, the processor and the controller as defined in the specification both are used for processing and executing baking information, therefore, either the processor or the controller is able to be claimed in the claim/the same oven system, however, in claim 1 is intended to claim a processor, and in claim 8 is intended to claim a controller as two different elements in the same oven system. In other words, it is unclear whether the processor and the controller are located within the same oven or different oven. For examination purposes, based on Fig. 1, the controller is construed as locating in a different oven with the oven of the processor.
Applicant’s arguments with respect to newly added amendments “wherein the one or more input settings implemented by the oven system during baking comprises a quenching process and type of fluid for the quenching process” have been considered, however, even though Bohgal does not explicitly disclose, wherein the one or more input settings implemented by the oven system during baking comprises a quenching process and type of fluid for the quenching process, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, wherein Fennema teaches, a process of baking a pie as seen in Fig. 6 and disclosed in Col. 6 lines 18-34, a pie tin is first inserted into the oven 27 to be baked until substantially dry, and then the formation of the hardened material-confining crust 29 is carried out by directing a fine spray of water as indicated at 30 in Fig. 6 onto the top of the filling material 28, wherein the spray of water added moistens the top of the filling material and defines a wetted stratum, the sugar adjacent the top of the filling material is at least partially dissolved so as to intimately contact other ingredients of the filling material and the peripheral edge portion of the lower pie crust 26, after the top of the filling material is wetted, the pie 25 is dried in any moaner which does not cause browning of the pie crust, and it has been found to be satisfactory to place the pie in a vacuum dryer 31 having approximately twenty-eight inches of vacuum and to heat the pie to approximately one hundred forty degrees Fahrenheit until the top surface of the filling material is dry, and this has been found to take approximately three hours, and it would have been obvious to one having ordinary skill in the art at the time before the effective filling date (post AIA ) to modify the one or more input settings implemented by the oven system of Bohgal wherein the one or more input settings implemented by the oven system during baking comprises a quenching process and type of fluid for the quenching process/spraying water process as taught and/or suggested by Fennema in order to add moistens to the baking materials as needed for the formation of hardened/quenched the baking material as disclosed in Col. 6 lines 18-34 by Fennema. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761                                                                                                                                                                                                         /JOEL M ATTEY/ Primary Examiner, Art Unit 3763